                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                        RALEIGH, NORTH CAROLINA

                    THE HONORABLE JAMES C. DEVER III
                 UNITED STATES DISTRICT JUDGE PRESIDING

 Motions to continue, either by attorneys or the United States Probation Office, are to be
 submitted to the court at least five (5) business days prior to the beginning of a session,
  absent exigent circumstances. Motions to continue filed after the deadline will not be
    considered until counsel appears for the hearing at the scheduled date and time.

                     CRIMINAL SESSION COMMENCING ON
                    MONDAY, NOVEMBER 5, 2018 AT 9:00 A.M.

Please notify the Clerk's Office if an interpreter is required and has not been noted on the
calendar.

MONDAY, NOVEMBER 5, 2018 AT 9:00 A.M.
ARRAIGNMENTS
NAME                                                 PAGE              FILE NO.
BURGOS-SOTO, Jose Guadalupe                            1            5:18-CR-351-1-D
**INTERPRETER NEEDED**
     AUSA: Gabriel J. Diaz
     ATTY: Deirdre A. Murray

AROSTEGUI JR., Diego                                   2            7:18-CR-166-1-D
**INTERPRETER NEEDED**                                              *Plea to Criminal Information*
     AUSA: Ethan A. Ontjes
     ATTY: James E. Todd, Jr.

CORREA-CISNEROS, Walter                                3            7:18-CR-177-1-D
**INTERPRETER NEEDED**                                              *Plea to Criminal Information*
     AUSA: Ethan A. Ontjes
     ATTY: Steven E. Hight




                                                                                        Page 1 of 14
               Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 1 of 14
LANGLEY, Keyonta Tarezze                           4           4:18-CR-25-1-D
    AUSA: John H. Bennett
    ATTY: Stephen E. Webb, II

MITCHELL, Elton Tyler                              5           5:18-CR-265-1-D
    AUSA: John H. Bennett
    ATTY: Joseph H. Craven

CLEMONS, Michael                                   6           4:18-CR-39-1-D
    AUSA: Donald R. Pender
    ATTY: Mark D. Stewart

WRIGHT, Brandon Duwayne                            7           4:18-CR-47-1-D
    AUSA: Dena J. King
    ATTY: Curtis R. High

MCALLISTER, Shaquandra                             8           5:18-CR-235-3-D
   AUSA: Dena J. King
   ATTY: Rhonda Young

TINNEN, Lashun Tracy                               9           5:18-CR-290-1-D
    AUSA: Dena J. King
    ATTY: Patrick B. Weede

SIMPSON, Demetrius Lamont                         10           5:18-CR-204-7-D
    AUSA: Laura S. Howard
    ATTY: Samuel M. Braverman / Frederick K. Sharpless

CORBIN, Laquin Lamar                               11          5:18-CR-217-2-D
    AUSA: Phillip A. Rubin
    ATTY: Mary J. Darrow

HICKS, Rasheem Kireem                              12          5:18-CR-314-1-D
    AUSA: Daniel W. Smith
    ATTY: Sonya M. Allen

COLEMAN, Harekia Chante                            13          5:18-CR-344-1-D
    AUSA: Jacob D. Pugh
    ATTY: Dhamian A. Blue

                                                                            Page 2 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 2 of 14
SESSOMS, Shakeera Lavonne                             14          5:18-CR-350-1-D
    AUSA: Adam F. Hulbig                                         *Plea to Criminal Information*
    ATTY: Joseph L. Bell, Jr.

GARZA, Andres                                        15          7:17-CR-35-9-D
    AUSA: Lucy M. Partain
    ATTY: Nardine M. Guirguis

DAYE, Deitrick Devone                                 16         7:18-CR-60-1-D
    AUSA: Timothy M. Severo
    ATTY: Joel M. Wagoner

CAPPS JR., Anthony                                   17          7:18-CR-112-1-D
    AUSA: Timothy M. Severo
    ATTY: Diana H. Pereira

GOMEZ, Jonathan Misael                                18         7:18-CR-74-1-D
   AUSA: Bradford Knott
   ATTY: Joel M. Wagoner

WILLIAMSON, Elizabeth Ann Kriner                      19          7:18-CR-84-1-D
    AUSA: Tamika G. Moses
    ATTY: Lauren H. Brennan


TUESDAY, NOVEMBER 6, 2018 AT 9:00 A.M.
SEALED HEARING
SEALED DEFENDANT                                                 5:18-CR-74-1-D
    AUSA: Barbara D. Kocher
    ATTY: Joseph H. Craven / Jaclyn L. DiLauro / Joseph L. Ross, II / Cindy J. Bembry


TUESDAY, NOVEMBER 6, 2018 AT 1:00 P.M
SENTENCING
LUCAS-MENDEZ, Maria Asuncion                                     5:17-CR-340-1-D
**INTERPRETER NEEDED**
     AUSA: Sebastian Kielmanovich
     ATTY: Michael C. Wallace, Sr.


                                                                                     Page 3 of 14
              Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 3 of 14
REYES-IGLESIAS, Alexis                                         5:18-CR-205-1-D
**INTERPRETER NEEDED**
     AUSA: Sebastian Kielmanovich
     ATTY: Suzanne Little

BARRON, Juan                                                   7:17-CR-126-1-D
    AUSA: James J. Kurosad
    ATTY: Suzanne Little

PICKETT, Alvin Marion                                          5:17-CR-143-1-D
    AUSA: James J. Kurosad
    ATTY: Christopher J. Locascio

NEWSOME, Lydell Shavon                                         2:17-CR-7-1-D
   AUSA: John H. Bennett
   ATTY: Elizabeth D. Hopkins Thomas


WEDNESDAY, NOVEMBER 7, 2018 AT 9:00 A.M.
SENTENCING
BATTS, Kendrell Arelian                                        5:17-CR-375-1-D
    AUSA: Edward D. Gray
    ATTY: Kimberly A. Moore

BASS, Madelin Elizabeth                                        5:17-CR-375-2-D
    AUSA: Edward D. Gray
    ATTY: Raymond C. Tarlton / James B. Polk

ROGERS, Javon Marquice                                         5:18-CR-153-1-D
   AUSA: Chad E. Rhoades
   ATTY: Edward K. Roberts, III

BRINSON, Adam                                                  7:17-CR-128-2-D
    AUSA: Chad E. Rhoades
    ATTY: Jamie L. Vavonese

HODGES, Alphonzo Cordell                                       7:17-CR-128-3-D
   AUSA: Chad E. Rhoades
   ATTY: Wes J. Camden

                                                                            Page 4 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 4 of 14
WEDNESDAY, NOVEMBER 7, 2018 AT 1:00 P.M.
SENTENCING
FOGG, Kvon                                                      5:17-CR-413-2-D
    AUSA: Donald R. Pender
    ATTY: Jim Melo

BRIGHT, Greg                                                    7:16-CR-116-16-D
    AUSA: Bradford Knott / Tobin W. Lathan
    ATTY: H.P. Williams, Jr.

ORTEGA, Joaquin R.                                              5:17-CR-17-2-D
    AUSA: Bradford Knott
    ATTY: Joseph E. Zeszotarski, Jr.


THURSDAY, NOVEMBER 8, 2018 AT 9:00 A.M.
SENTENCING
ROBERTS, Joseph Orlando                                         5:17-CR-392-5-D
    AUSA: Nicholas J. Regalia
    ATTY: Kelly M. Dagger / Paul K. Sun, Jr.

MACALUSO, James Anthony                                         5:18-CR-103-1-D
   AUSA: Erin C. Blondel
   ATTY: Jennifer A. Dominguez

MARTINEZ, Eduardo Romero                                        7:18-CR-12-1-D
   AUSA: Jacob D. Pugh                                          7:08-CR-39-1-D
   ATTY: Jennifer A. Dominguez                                  *Sentencing / Revocation*


MONSERRATE-GARCIA, Samuel                                       7:18-CR-20-2-D
   AUSA: Scott A. Lemmon
   ATTY: R. Andrew McCoppin

RODRIGUEZ, Victor                                               7:18-CR-20-3-D
   AUSA: Scott A. Lemmon
   ATTY: Christopher B. Venters




                                                                                   Page 5 of 14
              Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 5 of 14
WEDNESDAY, NOVEMBER 14, 2018 AT 10:00 A.M.
ARRAIGNMENTS
NAME                                    PAGE                      FILE NO.
BOND, Anthony Louis                       1                    4:18-CR-16-1-D
    AUSA: John H. Bennett
    ATTY: Jennifer A. Dominguez

PARKER JR., Dannie Simon                           2           4:18-CR-23-1-D
    AUSA: Erin C. Blondel
    ATTY: Suzanne Little/ James A. Martin

AQEL, Jamal Yousef                                 3           4:18-CR-61-1-D
    AUSA: Melissa B. Kessler                                   *Plea to Criminal Information*
    ATTY: Suzanne Little

JERNIGAN, Robert B.                                4           4:18-CR-59-1-D
    AUSA: Sebastian Kielmanovich                               *Plea to Criminal Information*
    ATTY: Myron T. Hill, Jr.

BLACKNALL, Jermill                                 5           5:18-CR-191-1-D
    AUSA: Robert J. Dodson
    ATTY: Jamie L. Vavonese

RUSSELL, Daryl                                     6           5:18-CR-191-2-D
    AUSA: Robert J. Dodson
    ATTY: Geoffrey W. Hosford

RUSSELL, Dominque                                  7           5:18-CR-191-3-D
    AUSA: Robert J. Dodson
    ATTY: Richard Croutharmel

CORBIN, Joenathan                                  8           5:18-CR-206-1-D
    AUSA: James J. Kurosad
    ATTY: Robert L. Cooper

ROBINSON, Ryan Detrell                             9           5:18-CR-227-1-D
    AUSA: James J Kurosad
    ATTY: Diana H. Pereira


                                                                                   Page 6 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 6 of 14
HADDEN, George Hamilton                            10          5:18-CR-321-1-D
   AUSA: Lucy M. Partain
   ATTY: F. Hill Allen, IV

JACOBS, Michael                                    11          5:18-CR-364-1-D
    AUSA: Edward D. Gray
    ATTY: Richard Croutharmel

PORTER, Amber Gernell                              12          5:18-CR-396-1-D
    AUSA: Tobin W. Lathan                                      *Plea to Criminal Information*
    ATTY: Lauren H. Brennan

MCKENZIE, Darrick Lamorris                         13          7:18-CR-55-1-D
   AUSA: James J. Kurosad
   ATTY: Sonya M. Allen

SPEARS, Tiera Shavontae                            14          7:18-CR-66-2-D
    AUSA: James J. Kurosad / Robert J. Dodson
    ATTY: Kelly M. Dagger / Paul K. Sun, Jr.

HINES, Garry                                       15          7:18-CR-132-2-D
    AUSA: Timothy M. Severo
    ATTY: Rosemary Godwin

CANADY II, Dallie Ray                              16          7:18-CR-136-1-D
    AUSA: William M. Gilmore                                   *Plea to Criminal Information*
    ATTY: Christopher J. Locascio

DORM, Victor Eugene                                17          7:17-CR-105-5-D
   AUSA: Dennis M. Duffy / Jacob D. Pugh                       *Change of Plea Hearing*
   ATTY: Michael C. Fitzpatrick




                                                                                   Page 7 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 7 of 14
THURSDAY, NOVEMBER 15, 2018 AT 9:00 A.M.
SENTENCING
ANDREWS, Anthony                                               7:16-CR-30-3-D
    AUSA: Phillip A. Rubin
    ATTY: Thomas R. Wilson

REVELS, Kevin Dwayne                                           7:17-CR-35-6-D
    AUSA: Lucy M. Partain
    ATTY: Christopher B. Venters

WILLIAMS, Rodney Troy                                          7:18-CR-14-1-D
    AUSA: Bradford Knott
    ATTY: Diana H. Pereira

COLEMAN, Kimberly Jo                                           7:18-CR-14-3-D
    AUSA: Bradford Knott
    ATTY: David W. Venable

REVOCATION OF SUPERVISED RELEASE
SPRY, Michael Eugene                                           2:16-CR-13-1-D
    AUSA: Adam F. Hulbig
    ATTY: Cindy H. Popkin-Bradley


MONDAY, NOVEMBER 19, 2018 AT 9:00 A.M.
ARRAIGNMENTS
NAME                                             PAGE             FILE NO.
RODRIGUEZ-ARIAS, Gerardo                           1           5:18-CR-311-1-D
**INTERPRETER NEEDED**
     AUSA: Gabriel J. Diaz
     ATTY: James E. Todd, Jr.

LANDEROS-MIRELES, Juan Francisco                   2           5:18-CR-325-1-D
**INTERPRETER NEEDED**
     AUSA: Sebastian Kielmanovich
     ATTY: James E. Todd, Jr.




                                                                            Page 8 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 8 of 14
VELASQUEZ, Enil Ramon Montoya                      3           7:18-CR-144-1-D
**INTERPRETER NEEDED**
     AUSA: Bradford Knott
     ATTY: Sonya M. Allen

ROSE, Faruq                                        4           7:17-CR-69-1-D
    AUSA: Bradford Knott
    ATTY: H.P. Williams, Jr.

PERREAULT, Joseph Stephane                         5           5:18-CR-296-1-D
    AUSA: Sebastian Kielmanovich
    ATTY: James E. Todd, Jr.

ROMANOWSKI, Daniel Tudeusz                         6           5:18-CR-326-1-D
   AUSA: Sebastian Kielmanovich                                *Plea to Criminal Information*
   ATTY: Stephen C. Gordon

ARNOLD, Rasheen Jerome                             7           2:18-CR-27-1-D
    AUSA: Charity L. Wilson
    ATTY: Christopher J. Locascio

HERNANDEZ, Eric                                    8           7:18-CR-102-1-D
    AUSA: Timothy M. Severo
    ATTY: Christopher J. Locascio

CEPHAS, Corderro                                   9           7:18-CR-130-1-D
    AUSA: Timothy M. Severo
    ATTY: Wes J. Camden

DUNLOW, Brian Lee                                  10          4:18-CR-48-1-D
    AUSA: John H. Bennett
    ATTY: Joseph H. Craven

RICHARDSON, Alan Randall                           11          5:17-CR-389-1-D
    AUSA: John H. Bennett
    ATTY: William M. Dowling




                                                                                   Page 9 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 9 of 14
LITTLE, Michael Wesley                               12         5:18-CR-47-1-D
    AUSA: Dena J. King
    ATTY: Edward K. Roberts III

CLARK, Nathaniel Clevester                           13         4:18-CR-49-1-D
    AUSA: Dena J. King
    ATTY: Diana H. Pereira

SINGLETARY, Christopher Rayquaz                      14         5:18-CR-97-1-D
    AUSA: Donald R. Pender
    ATTY: Diana H. Pereira

DURHAM, Roy Daniel                                   15         5:18-CR-167-1-D
    AUSA: Daniel W. Smith
    ATTY: Diana H. Pereira

MALLOY, Marquis Bernard                              16         5:18-CR-258-1-D
   AUSA: James J. Kurosad
   ATTY: James A. Martin

HOUGH, Jeremy                                        17         5:18-CR-365-1-D
   AUSA: Erin C. Blondel
   ATTY: Halerie F. Mahan


TUESDAY, NOVEMBER 20, 2018 AT 9:00 A.M.
SENTENCING
HARGETT JR., Andrew                                             5:15-CR-374-1-D
    AUSA: James J. Kurosad
    ATTY: Wayne J. Payne

WHITFIELD, Preante Montrell                                     5:17-CR-76-1-D
    AUSA: John H. Bennett
    ATTY: Abraham P. Jones

NUTSCH, Chad Eric                                               5:17-CR-316-1-D
    AUSA: Nicholas J. Regalia
    ATTY: Christian E. Dysart / Geoffrey R. Willis


                                                                             Page 10 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 10 of 14
WILLIAMS JR., Wayne Devone                                      5:17-CR-388-1-D
    AUSA: Nicholas J. Regalia
    ATTY: William W. Webb, Jr.

REVOCATION OF PROBATION
ROBINSON, Patrice                                               7:13-CR-117-5-D
    AUSA: Lucy M. Partain
    ATTY: Cindy J. Bembry


TUESDAY, NOVEMBER 20, 2018 AT 1:00 P.M.
SENTENCING
THOMPSON, Lyrcurtis Quamae Leon                                 5:18-CR-214-1-D
    AUSA: Erin C. Blondel
    ATTY: Lauren H. Brennan

HERRING, Woodie Lamont                                          5:18-CR-104-1-D
    AUSA: Erin C. Blondel
    ATTY: Robert E. Waters

BRITE, Angelo Alexander                                         5:18-CR-101-1-D
    AUSA: Nicholas J. Regalia
    ATTY: Richard Croutharmel

MEJIAS, Wilmer Luis                                             5:17-CR-392-2-D
    AUSA: Nicholas J. Regalia
    ATTY: Alex R. Williams

ROBINSON, Andre Duron                                           5:17-CR-392-4-D
    AUSA: Nicholas J. Regalia
    ATTY: Christian E. Dysart / Geoffrey R. Willis




                                                                             Page 11 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 11 of 14
WEDNESDAY, NOVEMBER 21, 2018 AT 9:00 A.M.
SENTENCING
URIETA-LAGUNAS, Maria Del Carmen                                5:18-CR-233-1-D
**INTERPRETER NEEDED**
     AUSA: Sebastian Kielmanovich
     ATTY: Kimberly A. Moore

SANCHEZ-JOVEL, Pedro Vicente                                    5:18-CR-234-1-D
**INTERPRETER NEEDED**
     AUSA: Sebastian Kielmanovich
     ATTY: James E. Todd, Jr.

DRAKE, Michael Lee                                              5:18-CR-125-1-D
    AUSA: Dena J. King
    ATTY: Daniel Donahue

TURNER, Christopher Madison                                     5:18-CR-55-1-D
    AUSA: Daniel W. Smith
    ATTY: Christopher J. Locascio


MONDAY, NOVEMBER 26, 2018 AT 9:50 A.M.
ARRAIGNMENT / JURY SELECTION AND TRIAL
BENNETT SR., Ricardo Jerome                                     7:18-CR-88-1-D
    AUSA: Melissa B. Kessler
    ATTY: Geoffrey W. Hosford


FRIDAY, NOVEMBER 30, 2018 AT 10:00 A.M.
JURY SELECTION AND TRIAL
PARKER, Rufus Lamar                                             7:17-CR-105-1-D
    AUSA: Dennis M. Duffy / Jacob D. Pugh
    ATTY: F. Hill Allen, IV

VAUGHT, Joseph Anthony                                          7:17-CR-105-6-D
    AUSA: Dennis M. Duffy / Jacob D. Pugh
    ATTY: Curtis R. High




                                                                             Page 12 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 12 of 14
THURSDAY, DECEMBER 13, 2018 AT 9:00 A.M.
SENTENCING
TILLERY, Ricardo Quamaine                                       7:17-CR-123-1-D
    AUSA: Dennis M. Duffy / Jacob D. Pugh
    ATTY: Kelly M. Dagger / Paul K. Sun, Jr.

RIGGINS JR., Brian David                                        7:18-CR-106-1-D
    AUSA: Laura S. Howard
    ATTY: Robert E. Waters

RUFFIN, Travis Kwymaine                                         5:18-CR-235-4-D
    AUSA: Dena J. King
    ATTY: Scott L. Wilkinson

WILEY, Marcus Antwan                                            5:18-CR-235-5-D
    AUSA: Dena J. King
    ATTY: Myron T. Hill, Jr.

SPEIGHT, Michael                                                5:18-CR-235-7-D
    AUSA: Dena J. King
    ATTY: Steven E. Hight


THURSDAY, DECEMBER 13, 2018 AT 1:00 P.M.
SENTENCING
MCKOY, Antonio Kevin                                            7:16-CR-116-1-D
    AUSA: Bradford Knott / Tobin W. Lathan
    ATTY: Steven B. Wright

CHEVALLIER, Tony                                                7:16-CR-116-6-D
    AUSA: Bradford Knott / Tobin W. Lathan
    ATTY: Leza L. Driscoll

RUDOLPH, Jabarr Ryeheine                                        7:16-CR-116-11-D
    AUSA: Bradford Knott / Tobin W. Lathan
    ATTY: Thomas R. Wilson




                                                                             Page 13 of 14
             Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 13 of 14
THURSDAY, DECEMBER 14, 2018 AT 3:00 P.M.
REVOCATION OF SUPERVISED RELEASE
REYNOLDS, Matthew Shawn                                       5:14-CR-227-1-D
    AUSA: Ethan A. Ontjes
    ATTY: Cindy J. Bembry




                                                                           Page 14 of 14
           Case 5:18-cr-00326-D Document 17 Filed 10/26/18 Page 14 of 14
